                     UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE:                               )
JOSEPH A. VAUDO                      )      Chapter 13
       Debtor,                       )      Case No.: 19-13881
____________________________________)

                  MOTION TO EXTEND THE AUTOMATIC STAY
               PURSUANT TO 11 U.S.C. §362(c)(3)(B) and MLBR 4001-1(d)

        Now comes the Debtor, Joseph A. Vaudo (hereinafter the “Debtor”), through counsel,

and respectfully submits this Motion to Extend the Automatic Stay pursuant to 11 U.S.C. §

362(c)(3)(B) and MLBR 4001-1(d) based on the following:

   I.      Brief Statement of Facts

           1. On March 7, 2019, the Debtor filed a voluntary Chapter 13 bankruptcy petition

               assigned Case No. 19-10740 (“Prior Case”).

           2. On September 4, 2019, the case was dismissed by the court for failure to respond

               to the Trustee’s Motion to Dismiss.

           3. The Prior Case was filed because the Debtor’s largest creditor, Anthony Prevett,

               who held blanket mortgages on the Debtor’s two properties in Sandwich, MA

               was seeking to foreclose on both properties.

           4. Due to the nature of the Debtor’s business operating a fish market and the

               inconsistent income coming in, the Debtor was unable to afford the plan payment

               along with his other obligations, and the Prior Case was dismissed.

           5. On November 12, 2019, the Debtor filed a voluntary Chapter 13 bankruptcy

               petition assigned Case No. 19-13881 (“Present Case”).
II.   Pursuant to 11 U.S.C. § 362(c) and MLBR 4001-1, the Debtor’s present case was

      filed in good faith as to all creditors to be stayed.

      6. Pursuant to 11 U.S.C. § 362(c)(3)(A), an issue with the automatic stay arises

          because the Debtor had a prior voluntary Chapter 13 petition pending within one

          (1) year of the case herein.

      7. The Debtor had only one other bankruptcy case pending within the previous year

          preceding the filing of the present bankruptcy case, Case No. 19-10740.

      8. In the Prior Case, two Motions for Relief from Stay were filed: one from G-

          FOUR LLC who owns the land on which the Debtor’s business operates, and the

          other from Secured Creditor Anthony Prevett. G-FOUR LLC was granted relief

          from stay as the Debtor could not keep up with the rent payments. The Motion for

          Relief from Anthony Prevett was pending at the time the case was dismissed.

      9. No presumption should arise that the present case was not filed in good faith,

          pursuant to 11 U.S.C. § 362(c), because: there was not more than 1 previous case

          under any of the chapters 7, 11, and 13 in which the individual was a debtor was

          pending within the preceding 1-year period prior to the filing of the present case;

          there was not a previous case under any of the chapters 7, 11, and 13 in which the

          individual was a debtor was dismissed within such 1-year period, after the debtor

          failed to file to amend the petition or other documents as required by applicable

          law or order of the court or provide adequate protection as ordered by the court.

      10. The Debtor has filed the Present Case in good faith because he wants to protect

          his largest asset, his real estate. The Present Case was filed because the Debtor
   was facing foreclosure of his primary residence located at 298 Route 6A East

   Sandwich, Massachusetts.

11. The Debtor is self-employed and operates a fish market. He receives sufficient

   income to make plan payments.

12. The Debtor’s home was valued at $585,200.00 at the time of filing and has

   encumbrances on the property that total approximately $621,386.98. While the

   Debtor’s property does not appear to have any equity, Secured Creditor Anthony

   Prevett is also secured with a UCC against the assets of the Debtor’s business. As

   such, Anthony Prevett should be adequately protected.

13. The change of circumstances between the Debtor’s Prior Case and the Present

   Case is that one of the Debtor’s properties located at 19 Grove Street Sandwich,

   MA was sold back in September 2019. From the sale, the Debtor was able to pay

   approximately $469,000.00 to Anthony Prevett, reducing the total due to the

   Secured Creditor. In addition, since the dismissal, the Debtor has been working

   hard to come up with an arrangement to sell the equipment located at his business

   at 8 Gallo Road Sandwich, MA. There is presently a seafood wholesaler who is

   interested in purchasing or leasing the building from the landlord, G-FOUR LLC,

   and this company would be interested in purchasing the Debtor’s equipment. Any

   profit from the sale of the equipment would go to Anthony Prevett on his secured

   claim.

14. The Debtor filed this Present Case to save his home from foreclosure so that he

   would have the time to be able to sell business assets to Anthony Prevett.
           15. The Debtor requests that the automatic stay be imposed and continue as to all

               creditors for the entire duration of the case and length of the Chapter 13 Plan.

           16. The current Chapter 13 petition will be concluded with a confirmed plan that will

               be fully performed. The Debtor’s personal affairs and financial affairs are such

               that a plan confirmed under Chapter 13 will be fully performed.



       WHEREFORE, the Debtor, Joseph A. Vaudo, respectfully requests that the court extend

the automatic stay as to all creditors for the entire duration of the case and length of the Chapter

13 Plan, and for such other and further relief as is just and proper.



                                                       Respectfully Submitted,
                                                       The Debtor,
                                                       By His Attorney,

                                                       /s/ Peter M. Daigle______________
                                                       Peter M. Daigle, Esquire
                                                       BBO # 640517
                                                       1550 Falmouth Road, Suite 10
                                                       Centerville, MA 02632
                                                       (508) 771-7444
Dated: November 26, 2019                               pmdaigleesq@yahoo.com
                     UNITED STATES BANKRUPTCY COURT
                        DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE:                               )
JOSEPH A. VAUDO                      )      Chapter 13
       Debtor,                       )      Case No.: 19-13881
____________________________________)

                       ORDER TO EXTEND THE AUTOMATIC STAY


         The Debtor’s Motion to Extend the Automatic Stay pursuant to 11 U.S.C. §362(c)(3)(B)

and MLBR 4001-1(d) is sustained and the Court



         HEREBY FINDS AND ORDERS:



         The automatic stay is imposed and extends as to all creditors for duration of the case and

length of the Chapter 13 plan.



         SO ORDERED.



Dated:


                                               __________________________________
                                               HONORABLE FRANK J. BAILEY
                                               US BANKRUPTCY JUDGE
                                CERTIFICATE OF SERVICE

The undersigned hereby certifies a copy of the above has been served by first class mail postage
prepaid upon the creditors of record as set forth on the following pages.


                                            /s/ Peter M. Daigle___________________
                                            Peter M. Daigle, Esquire
                                            BBO # 640517
                                            1550 Falmouth Road, Suite 10
                                            Centerville, MA 02632
                                            (508) 771-7444

Dated: November 26, 2019

Electronic Mail:

Carolyn Bankowski, US Trustee
John Fitzgerald, Asst. US Trustee
J. Alexander Watt, Esquire for G-FOUR LLC
Robert Jachowicz, Esquire for Anthony Prevett

First Class Mail:


40 Court Street
John Kiernan
40 Court Street, 3rd fl
Boston, MA 02108
American Express Business
P.O. Box 1270
Newark, NJ 07101
Amex
P.o. Box 981537
El Paso, TX 79998
Amex
Correspondence/Bankruptcy
Po Box 981540
El Paso, TX 79998
Anthony J. Prevett
Mayer, Antonellis, Jachowicz & Haranas
P.O. Box 966
Framingham, MA 01701
AT & T
PO Box 105068-5068
Atlanta, GA 30348
Bank Of America
Po Box 982238
El Paso, TX 79998
Bank Of America
Attn: Bankruptcy
Po Box 982238
El Paso, TX 79998
Bank Of America
4909 Savarese Circle
Fl1-908-01-50
Tampa, FL 33634
Bank of America, N.A.
P O Box 982284
EL PASO, TX 79998-2238
Beth Israel Deaconess Med Cr.
PO Box 3784
Boston, MA 02241
Boston Lobster Company
345 West 1st Street
Boston, MA 02127
C&C Scale Co.
107 Rocky Meadow Street
Middleboro, MA 02346
Cape Cod Endodontics, PC
441 Route 130
Sandwich, MA 02563
Cape Cod Healthcare
Cape Cod Hospital
PO Box 55396
Boston, MA 02205
Carine Joannou
c/o Jamis Bikes
151 Ludlow Ave.
Northvale, NJ 07647
Cavossa Disposal
210 Nathan Ellis Hgwy
East Falmouth, MA 02536
Citibank, N.A.
P.O. Box 6004
Sioux Falls, SD 57117
Comcast
P.O. Box 21828
Saint Paul, MN 55121
Commonwealth of Mass
55 City Hall Plaza
Brockton, MA 02301
Credit Control, LLC
P.O. Box 546
Hazelwood, MO 63042
Credit Solutions, LLC
2277 Thunderstick Drive
Suite 400
Lexington, KY 40505
Discover Financial
Po Box 3025
New Albany, OH 43054
Discover Financial
Po Box 15316
Wilmington, DE 19850
Dish Network
c/o AFNI
PO Box 3517
Bloomington, IL 61702
Eastern Bank
1 Eastern Place
Lynn, MA 01901
Eastern Bank
Attn: Collections Dept.
195 Market Street
Lynn, MA 01901
ESP Receivables Management, Inc.
P.O. Box 1547
Mandeville, LA 70470
Eversource
One Nstar Way
Westwood, MA 02090
Excel Building Systems Company, Inc.
c/o Kevin Michael Flannigan, Esq.
Flannigan & Associates, P.C.
540 Main St., Suite 16A
Hyannis, MA 02601
Falmouth Publishing Company
50 Depot Ave
Falmouth, MA 02540
G- Four LLC
P.O. Box 368
Sagamore Beach, MA 02562
HMFP BIDMC Anesthesia
PO Box 360079
Boston, MA 02241
HMFP-Medicine
P.O. Box 415724
Boston, MA 02241
Internal Revenue Service
PO Box 7346
Philadelphia, PA 19101
Lyndsay Ann Long
Martinez Seafood, Inc.
Boston Fish Pier 25-27
212 Northern Avenue
Boston, MA 02210
Massachusetts Department of Revenue
Bankruptcy Unit
P.O. Box 9564
Boston, MA 02114
Midland Funding
2365 Northside Dr Ste 300
San Diego, CA 92108
Midland Funding
2365 Northside Drive
San Diego, CA 92108
National Grid
PO Box 9037
Addison, TX 75001
Partners Healthcare
6 Revolution Drive, Suite 402
Somerville, MA 02145
Peter and Claire Watts
5 Beechwood Lane
Wellfleet, MA 02667
Portfolio Recovery
Po Box 41021
Norfolk, VA 23541
Portfolio Recovery
120 Corporate Blvd Ste 1
Norfolk, VA 23502
Puritan Cape Cod
P.O. Box 730
Hyannis, MA 02601
Receivables Outsourcing, LLC
PO Box 62850
Baltimore, MD 21264
Renato Silva
c/o Kevin Michael Flannigan, Esq.
Flannigan & Associates, P.C.
540 Main St., Suite 16A
Hyannis, MA 02601
Rood Riddle Equine Hospital
P.O. Box 12070
Lexington, KY 40580
Telecom
The Fuel Company
P.O. Box 1330
Sandwich, MA 02563
Town of Sandwich
Ambulance Service Provider
8 Turcotte Memorial Drive
Rowley, MA 01969
Transworld Systems Inc.
500 Virginia Dr Suite 514
Fort Washington, PA 19034
Verizon
500 Technology Dr
Weldon Spring, MO 63304
Verizon
Verizon Wireless Bk Admin
500 Technology Dr Ste 550
Weldon Springs, MO 63304
Wells Fargo
PO Box 30086
Los Angeles, CA 90030
Woodbury's Lawn Service
13 Rt 6A
Sandwich, MA 02563
